ON PETITION FOR REHEARING
Before GODBOLD, Chief Judge, RO-NEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.
BY THE COURT:
A member of the Court in active service having requested a poll on the application *1299for rehearing and a majority of the judges in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the causes shall be reheard by this Court en banc on briefs without oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of en banc briefs.